Title: To George Washington from Brigadier General John Lacey, Jr., 27 April 1778
From: Lacey, John Jr.
To: Washington, George



Sir
Camp Billit [Pa.] April 27th 1778.

Inclosed is a return of the Militia under my Comand. I hear that more are on their way to join me.
I moved from Norwales, (where I had retired to discharge the Northampton Militia) last Saturday about twelve oClock. on hearing a party of the Enemy had filed off from the Germantown Road toward the York Road. I proceed as far as edge Hill hoping to fall in with them, but found on my Arival to that place, they were returned to the City. I incamped with my Little handfull the following Night at the Billit, where I still remain I sent orders for the Provisions and Stores I had left at Norwales to be Moved, and for the Baggage Waggons belonging to the Militia to Come to the Billit the Same Night Some of the Waggoners belonging to a part of the Northampton peopple whose times did not expire till Last Evening following the Common Custom of Disobediance, among the Militia Neglected Moving till Next Morning. when they were met By a party of the Enemy’s Horse, just after they Started, Who took one Waggon & Eight Horses, also five or Six prisoners, and Wounded Several More, those fellows the Day before when the Brigade left the Camp. being either too Lazy or Cowardly to March with them.

Chose to Stay with the Baggage, and being not fond of fattigue had for their own ease Carfully depossited their armes in the Baggage Waggons, and in this Situation they were met by the Enemy.
I hope in a few days to be able to annoy the Enemy should they continue their late practice in coming through the Country.

P.S. the times of the Militia Horse are all expired except three who yet remain with me.

